DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 9/11/20, with respect to the objection to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 
Applicant’s arguments, see pages 9-11, filed 9/11/20, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) as being anticipated by Rickman (GB2350719) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hill et al (US 2010/0330727 A1).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second silicon waveguides as required by claims 10-13, and the tapered input and output waveguides as required by claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 9, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al (US 2010/0330727 A1).

an insulator layer 29 (Fig 2; [0016]);
a multi-layered optically active stack above the insulator layer 29 (Fig 2; [0015], [0018]); 
a silicon layer 28 between the insulator layer 29 and the multi-layered optically active stack 18 (Fig 2; [0016]);
an input waveguide 14, arranged to guide light into the multi-layered optically active stack (Fig 2; [0015]);
an output waveguide 16, arranged to guide light out of the multi-layered optically active stack (Fig 2; [0015]); and
anti-reflective coatings 34 or 35, located between the input waveguide 14 and the multilayered optically active stack and also located between the multi-layered optically active stack and the output waveguide 16 (Fig 3h; [0016], [0021]);
wherein the input waveguide 14 and output waveguide 16 are formed of silicon nitride ([0017]).
Re. Claim 5, Hill et al discloses the core layer of the input waveguide 14 and the output waveguide 16 are formed of silicon nitride ([0017]), which exhibits a refractive index of approximately 2.  Therefore, Hill et al inherently discloses a core layer of the input waveguide and the output waveguide is at least 1.9 and no more than 2.35, as required by the claim.
Re. Claim 7, Hill et al also discloses a first electrode disposed on a first side of the multi-layered optically active stack and electrically connected thereto; and a second 
Re. Claim 9, Hill et al discloses a silicon substrate 27, disposed beneath the insulator layer 29 (Fig 2; [0016]).
Re. Claim 22, Hill et al discloses an optoelectronic device 12 12 (Fig 1; [0015]), comprising: 
a multi-layered optically active stack (Fig 2; [0015], [0018]);
an input waveguide 14, arranged to guide light into the multi-layered optically active stack (Fig 2; [0015]);
an output waveguide 16, arranged to guide light out of the multi-layered optically active stack (Fig 2; [0015]);
a first anti-reflective coating 34a or 35a between the input waveguide 14 and the multi-layered optically active stack (Fig 3h; [0016], [0021]); and
a second anti-reflective coating 34b or 35b between the multi-layered optically active stack and the output waveguide 16 (Fig 3h; [0016], [0021]),
wherein the input waveguide 14 and output waveguide 16 are formed of silicon nitride ([0017]), and
wherein the input waveguide 14 directly contacts the first anti-reflective coating 34a or 35a (Fig 2; [0016]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 10-14, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (US 2010/0330727 A1).
Re. Claims 2 and 23, Hill et al discloses the optoelectronic device as discussed above, wherein the anti-reflective coatings 34 or 35 are formed of a composition of silicon nitride ([0021]).
However, Hill et al does not disclose the anti-reflective coatings have a refractive index which is greater than a refractive index of a silicon nitride core layer of either the input waveguide or the output waveguide.  Similarly, Hill et al does not disclose a refractive index of the anti-reflective coating between the input waveguide and the multi-layered optically active stack is greater than a refractive index of a silicon nitride core layer of the input waveguide.
Light travelling within an optical medium with a refractive index n1 is susceptible to reflection upon encountering a boundary with a second optical medium having a refractive index n2 when n1>n2.  Optical waveguides exploit this principle to propagate an optical signal along an elongated core surrounded by a cladding material, wherein ncore>ncladding, as recognized by Hill et al ([0017]).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, for the purpose of minimizing backscattering at the interface between the input waveguide and the anti-reflection coating abutted thereto, thereby decreasing optical loss to the optical modulator.
Re. Claim 3, Hill et al discloses the optoelectronic device as discussed above, including an input waveguide refractive index of approximately 2 ([0017]).  Moreover, as discussed above, Hill et al renders obvious forming an anti-reflective coating with a 
However, Hill et al does not disclose a refractive index of one of the anti-reflective coatings is at least 2.6 and no more than 2.85.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize an anti-reflective coating with a refractive index between 2.6 and 2.85, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Moreover, Applicant’s disclosure does not show that the particular anti-reflective coating as claimed is critical or yields unexpected results.
Re. Claim 4, Hill et al discloses the optoelectronic device as discussed above.
However, Hill et al does not disclose one of the anti-reflective coatings has a length, as measured parallel to a guiding direction of the input waveguide, of at least 90 nm and no more than 200 nm.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize an anti-reflective coating with a length of at least 90 nm and no more than 200 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Moreover, Applicant’s disclosure does not show that the particular anti-reflective coating as claimed is critical or yields unexpected results.

However, Hill et al does not disclose the multi-layered optically active stack includes a multiple quantum well layer.
Photodetectors formed of multiple quantum well layers are well known in the art, and one of ordinary skill would have found their use obvious for the purpose of extending the teachings of Hill et al to this particular class of photodetectors.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 10-13, Hill et al discloses the optoelectronic device as discussed above.
However, Hill et al does not disclose a first and second silicon waveguide, coupled respectively to the input waveguide and the output waveguide, wherein each of the first and second silicon waveguide have a height of no more than 3 µm.  Also, Hill et al does not disclose a first and second silicon waveguide, coupled respectively to the input waveguide and the output waveguide, wherein a height of the first silicon waveguide and a height of the second silicon waveguide are respectively greater than that of a height of the input waveguide and a height of the output waveguide, and wherein the height of the input waveguide tapers from the height of the first silicon waveguide to the height of the multi-layered optically active stack and the height of the output waveguide tapers from the height of the multi-layered optically active stack to the height of the second silicon waveguide.
Silicon waveguides are well known in the art, and commonly utilized for connecting optical devices, and therefore one of ordinary skill would have found obvious the provision of a first silicon waveguide and a second silicon waveguide as claimed for the purpose of connecting the optoelectronic device to a larger optical network.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Moreover, the claimed heights of the first and second silicon waveguides, measured independently or in comparison to the heights of the input and output waveguides, would have been obvious to one of ordinary skill when the invention was effectively filed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Moreover, Applicant’s disclosure does not show that the height(s) of the first and second silicon waveguides as claimed is critical or yields unexpected results.
Finally, tapered input and output waveguides are known in the prior art and are commonly utilize to couple optical elements having differing heights, as the same negates the need for lenses, etc., to properly couple the differing-height portions, KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 14, Hill et al discloses the optoelectronic device as discussed above.
However, Hill et al does not disclose the input waveguide, output waveguide, and multi-layered optically active stack each have a height as measured adjacent to the multi-layered optically active stack which is no more than 1 µm.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a construction wherein the input waveguide, output waveguide, and multi-layered optically active stack each have a height as measured adjacent to the multi-layered optically active stack which is no more than 1 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Moreover, Applicant’s disclosure does not show that the particular construction as claimed is critical or yields unexpected results.
Allowable Subject Matter
Claims 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claims 15-21, the prior art does not disclose or reasonably suggest a method of forming the optoelectronic device as required by the claim, comprising the steps of: (a) growing a multi-layered optically active region on the silicon layer, which is adjacent to the insulator layer; (b) patterning and etching the multi-layered optically active region so as to provide the multi-layered optically active stack; (c)    depositing the anti-reflective coatings around at least a part of the multi-layered optically active stack; and (d) depositing the silicon nitride input waveguide and output waveguide adjacent to the multi-layered optically active stack, arranged so as to guide light into and out of the multi-layered optically active stack respectively.
The most applicable prior art, Hill et al (US 2010/0330727 A1), discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features in the claim.  Instead, Hill et al grows the multi-layered optically active stack in trenches lined with the anti-reflective coatings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1/22/21